Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email from Wenting Deng (#74270) on November 30, 2021.  The application has been amended as follows:
6. (Currently Amended) A method of a first network entity in a communications network of enabling communication with at least one wireless communication terminal served by the communications network, which contains a plurality of network entities including the first network entity, comprising: receiving, from a central node in the communications network, wherein the central node is not a Mobility Management Entity or a Serving Gateway, at least a part of a message and at least a part of at least one current User Equipment, UE, context of said at least one wireless communication terminal to be used to perform a first action for initializing a service request of a corresponding UE by the first network entity, wherein: 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-14 and 19-22 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 6, 9, 14, and 19.
The combination of claims specify a method of a central node, a method of a first network entity, a central node apparatus, a first network entity, and a non-transitory computer-readable storage medium enabling communication with at least one wireless communication terminal, in which the central node is operatively connected to a plurality of network entities in the communications network, wherein the central node is not a Mobility Management Entity or a Serving Gateway, comprising: storing a plurality of current User Equipment, UE, contexts, to be used by the plurality of network entities for initializing a service request of a corresponding UE, wherein: the plurality of network entities-comprises at least two types of network entities other than a type of the central node; each of the plurality of current UE contexts is to be used by a corresponding network entity for initializing the service request of the corresponding UE, where the plurality of current UE contexts includes at least one current UE context of said at least one wireless communication terminal; receiving, from a second network entity of the plurality of network entities, a message intended for the first network entity; and delivering at least a part of the received message to the first network entity and at least a part of the stored at least one current UE context to be used by the first network entity.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the wherein the central node is not a Mobility Management Entity or a Serving Gateway performing all of the claimed tasks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/R.L.S/Examiner, Art Unit 2416   


/KENNY S LIN/Primary Examiner, Art Unit 2416